DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 2-11, and 13-18 are pending. Claims 2-5, 8, 13, 16-18 are amended.
Claims 1, and 12 are canceled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knaack (US 4288134) in view of Conrad (US 20060163981).
Regarding claim 2, Knaack discloses A tool chest (See annotated fig. below) comprising: a base portion (See annotated fig. below); two opposing sidewalls extending substantially parallel to each other on opposite sides of the base portion to define a tool repository between the sidewalls (See annotated fig. below); and a foldable lid (Fig.1,5;See annotated fig. below) that has a closed position covering a top 

    PNG
    media_image1.png
    506
    519
    media_image1.png
    Greyscale


Conrad is in the field of endeavor and discloses a tool chest wherein top section (32; Fig.3a) includes a hanger support bolster (46; Para 34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Knaack to incorporate a tool chest wherein top section includes a hanger support bolster as taught by Conrad for the purpose of facilitating hooks to storing/hanging items within the tool chest (Para 47).
As a result of the modification,  Knack-Conrad would have a top section includes a hanger support bolster and wherein the hanger support bolster is disposed adjacent to the overhang portion (after the incorporation of the hanger bolster 46 to the top section of Knaack, the hanger support bolster would be adjacent to the overhang portion 67).

Regarding claim 3, Knack-Conrad does not explicitly discloses top section includes a plurality of harness hooks.
Conrad discloses, a tool chest wherein top section (32; Fig.3a) includes a plurality of harness hooks (70; Fig.31, 3b)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Knack-Conrad to incorporate top section includes a plurality of harness hooks as taught by Conrad for the purpose of storing/hanging items within the tool chest (Para 47).
Regarding claim 4, the limitation “the harness hooks are configured to retain a hanging item thereon in the hanger space when the lid is in the open position and between the sidewalls when the lid is in the closed position.” is considered to be intended use. Examiner asserts that the recitation of 
See MPEP § 2114(II).

Regarding claim 5, Knaack-Conrad discloses lateral sides of the hanger space are open. (Fig.5).

Regarding claim 7, Knaack-Conrad does not explicitly discloses the harness hooks include an insertion tab and a hook portion, wherein the hook portion includes a first portion that extends substantially perpendicularly away from an end of the insertion tab and a second portion that is bent to extend toward a plane in which the insertion tab lies.
However, Knaack-Conrad discloses that hooks can be attached to the peg board or to the cross member 46 (Conrad, Para 47). Peg boards known for having holes (Conrad, Fig.3b) that are used to attach hooks. Hence, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Knaack-Conrad to incorporate holes on the cross member for the purpose of attaching the hooks to the cross bar. It has been held that rearranging parts of an invention involves only routine skill in the art. Since Conrad implements the use of multiple hooks on the top of the tool chest, it can be the reasonably expected that the modified tool chest of Knaack-Conrad would also include a plurality of slots to facilitate hooks.  



Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knaack-Conrad as applied to claim 2 in view of Bond (US 20160161177).	
Regarding claim 6, Knaack-Conrad does not explicitly discloses a net is operably coupled to the top section to retain hanging items suspended from the harness hooks proximate to the top section both when the lid is in the closed position and when the lid is in the open position.
Bond is relevant to this issue and discloses a chest wherein a net (21) is operably coupled to the top section (12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Knaack-Conrad to incorporate a net that is  operably coupled to the top section as taught by Bond for the purpose of receiving/retaining items (Bond, Para 20).
The limitation “to retain hanging items suspended from the harness hooks proximate to the top section both when the lid is in the closed position and when the lid is in the open position.” is considered to be intended use. Examiner asserts that the recitation of intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use or fulfilling said purpose, then it meets the claim.
See MPEP § 2114(II).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knaack as applied to claim 3 in view of Grela (US 20180345478).
Regarding claim 16, Knaack does not explicitly discloses one or more gas shocks extend between the top section of the lid and a corresponding one or more of the sidewalls.
Grela is in the field of endeavor and discloses a tool chest wherein one or more gas shocks (Para 119) extend between the top section of the lid and a corresponding one or more of the sidewalls (Fig.2).
.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knaack-Grela as applied to claim 16 in view of Cowie (US 8342580).
Regarding claim 17, Knaack-Grela discloses the one or more gas shocks are operably coupled to the lid.
However, Knaack-Grela does not explicitly discloses the one or more gas shocks are operably coupled to the lid at a hinge bolster that extends laterally across the top section.
Cowie is in the field of endeavor and discloses locking arm that are operably coupled to the lid at a hinge bolster that extends laterally across the top section.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Knaack-Grela to incorporate a hinge bolster that extends laterally across the top section as taught by Cowie for the purpose of strengthening the top section.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knaack-Conrad as applied to claim 3 in view of Bond (US 20160161177).	
Regarding claim 18, Knaack-Conrad does not explicitly discloses a net is operably coupled to the top section to retain hanging items suspended from the harness hooks proximate to the top section both when the lid is in the closed position and when the lid is in the open position.
Bond is relevant to this issue and discloses a chest wherein a net (21) is operably coupled to the top section (12).

The limitation “to retain hanging items suspended from the harness hooks proximate to the top section both when the lid is in the closed position and when the lid is in the open position.” Is considered to be intended use. Examiner asserts that the recitation of intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use or fulfilling said purpose, then it meets the claim.
See MPEP § 2114(II).
Allowable Subject Matter
Claim 8-11, and 13-15 allowed.
Response to Arguments
Applicant’s amendments to the specification and claims have overcome the previously applied objections(s) set forth in the Non-Final Office Action mailed on 06/24/2021; accordingly, the previous grounds of objections are withdrawn without prejudice. 
Applicant's arguments filed 09/22/2021 have been fully considered but they are not persuasive. With regards to the argument “Knaack fails to teach or suggest the concept of forming a hanger space at all when the lid is in an open space” to that, the Examiner respectfully disagrees. As shown in fig. 5, a space is made underneath the overhang 67 of Knaack when the lid is in open space. The argument that the space is too small is not persuasive because a change in size and shape is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. . 
With regards to the argument of “Knaack with Conrad fails to teach or suggest that the top section includes a hanger support bolster, and that the hanger support bolster is disposed adjacent to the overhang portion” to that the Examiner respectfully disagrees. Conrad discloses a tool chest wherein top section (32; Fig.3a) includes a hanger support bolster (46; Para 34). As mentioned in the rejection of claim 1, when incorporating the teaching of Conrad to Knaack, the resultant tool chest would have top section includes a hanger support bolster, and that the hanger support bolster is disposed adjacent to the overhang portion.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670. The examiner can normally be reached Monday-Friday 8:30 -5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJIDUL ISLAM/Examiner, Art Unit 3736                                                                                                                                                                                                        


/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736